61 F.3d 901
NOTICE: Fourth Circuit Local Rule 36(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.In Re:  Thomas G. RUTHERS, II, Petitioner.
No. 95-8016.
United States Court of Appeals, Fourth Circuit.
Submitted:  June 22, 1995.Decided:  July 18, 1995.

On Petition for Writ of Mandamus.  (CA-94-206-2)
PETITION DENIED.
Thomas G. Ruthers, II, petitioner pro se.
Before HALL, MURNAGHAN, and LUTTIG, Circuit Judges.
PER CURIAM:


1
Petitioner has filed a petition for a writ of mandamus in this court to compel the district court judge to recuse himself from the petitioner's 28 U.S.C. Sec. 2254 (1988) action and to limit the involvement of the United States Attorney's Office in the same action.  Petitioner filed a motion in the 28 U.S.C. Sec. 2254 action requesting similar relief.  When the motion was denied, he filed this writ.  Regarding petitioner's request to limit the involvement of the United States Attorney, mandamus cannot serve as a substitute for appeal.  In re:  United Steelworkers, 595 F.2d 958, 960 (4th Cir.1979).  Although mandamus is a proper avenue to seek judicial recusal, recusal is not warranted in this case because petitioner has failed to allege extrajudicial bias.  In re:  Beard, 811 F.2d 818, 826-27 (4th Cir.1987).  Accordingly, while we grant leave to proceed in forma pauperis, we deny the petition for the writ of mandamus.  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.


2
PETITION DENIED.